DocuSign Envelope ID: 4EBE0323-641E-48FC-A705-E70F9D64D2FE




                                   1600 BROADWAY - SUITE 1200 - DENVER, COLORADO 80202

              Grand Junction Office:                   TELEPHONE (303) 861-2800                   Harvey A. Steinberg
              101 SOUTH THIRD STREET, SUITE 265         FACSIMILE (303) 832-7116    hsteinberg@springersteinberg.com
              GRAND JUNCTION, COLORADO 81501            TOLL-FREE (877) 473-6004
                                                       www.springersteinberg.com



            June 17, 2021



                                                                             MEMO ENDORSED
            The Honorable Katherine Polk Failla
            United States District Judge
            Southern District of New York
            Thurgood Marshall United States Courthouse
            40 Foley Square
            New York, NY 10007

                     Re:     United States v. Tomer Osovitzki, 19-cr-00794 (KPF)

            Dear Judge Failla:

                   Counsel for the Defendant, Tomer Osovitzki, respectfully submits this letter as a request
            to appear virtually for the upcoming status hearing scheduled on June 25, 2021, at 10:00 a.m.

                   Given the status of the global pandemic and travel arrangements which will need to be
            scheduled, Defense Counsel and Mr. Osovitzki both wish to appear virtually at this time. Mr.
            Osovitzki has included a signed written consent form to appear by video as an attachment to this
            request.

                    Counsel for Defendant would also like to advise the Court that we do not have a
            disposition.

                                                                             Sincerely,



                                                                             Harvey A. Steinberg


            Application GRANTED. The conference scheduled for June 25, 2021,
            will proceed by video. Instructions for accessing the conference
            will be provided to the parties separately.
                                                                      SO ORDERED.
            Dated:           June 21, 2021
                             New York, New York



                                                                      HON. KATHERINE POLK FAILLA
                                                                      UNITED STATES DISTRICT JUDGE
